  Case 16-06886          Doc 69       Filed 03/13/19 Entered 03/13/19 20:45:03      Desc Main
                                        Document     Page 1 of 3


                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 In Re:
                                                       Case No. 1:16-bk-06886

      DEANDRA L. GREEN                                 Chapter 13

                                                       Honorable Deborah L. Thorne
                                      Debtor(s)

                                        NOTICE OF MOTION

To:       See attached service list

PLEASE TAKE NOTICE that on April 17, 2019 at 9:30 a.m., the undersigned will appear
before the Honorable Deborah L. Thorne at the Everett McKinley Dirksen United States
Courthouse, 219 South Dearborn Street, Courtroom 613, Chicago, Illinois and will then and there
present MOTION TO MODIFY PLAN, a copy of which is hereby served upon you.

                                      CERTIFICATE OF SERVICE

I, Joseph S. Davidson, hereby certify that I caused a copy of this notice and motion to be served,
via electronic case filing to Marilyn O. Marshall, Chapter 13 Trustee and via United States First
Class Mail to all parties listed on the attached service list, on March 13, 2019 before the hour of
5:00 p.m. from the office located at 2500 South Highland Avenue, Suite 200, Lombard, Illinois
60148.

                                                      /s/ Joseph S. Davidson

                                                      Joseph S. Davidson
                                                      SULAIMAN LAW GROUP, LTD.
                                                      2500 South Highland Avenue
                                                      Suite 200
                                                      Lombard, Illinois 60148
                                                      +1 630-575-8181
                                                      jdavidson@sulaimanlaw.com
  Case 16-06886         Doc 69     Filed 03/13/19 Entered 03/13/19 20:45:03           Desc Main
                                     Document     Page 2 of 3


                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 In Re:
                                                        Case No. 1:16-bk-06886

    DEANDRA L. GREEN                                    Chapter 13

                                                        Honorable Deborah L. Thorne
                                    Debtor(s)

                                  MOTION TO MODIFY PLAN

          NOW COMES, DEANDRA L. GREEN (the "Debtor"), through counsel, SULAIMAN

LAW GROUP, LTD., pursuant to 11 U.S.C. § 1329, moves this Court for an Order Modifying

Plan. In support thereof, Debtor states as follows:

          1.     On February 29, 2016, the Debtor filed a voluntary petition for relief under Chapter

13 of the Bankruptcy Code [Doc. #1]

          2.     On July 18, 2016, an Order Confirming Plan was entered [Doc. # 46].

          3.     The Debtor’s confirmed plan provides:

          Section D. Payments by debtor to the trustee; plan term and completion.

          Debtor(s) will make regular payments to the trustee as follows:

          1. Initial plan term. The debtor will pay to the trustee $3,275.00 monthly for 12
          months [and $3,500.00 per month for 12 months, then $4,000.00 per month for 12
          months, then $5,000.00 per month for 12 months, then $5,565.00 per month for 12
          months], for total payments, during the initial plan term, of $256,080.00.

See Doc. #39.

          4.     The Debtor’s father passed away, resulting in temporary financial hardship.
  Case 16-06886        Doc 69     Filed 03/13/19 Entered 03/13/19 20:45:03           Desc Main
                                    Document     Page 3 of 3


           5.    As result, the Debtor gradually incurred a $20,996.00 default in payments to the

trustee.

           6.    The Debtor proposes deferring the $20,996.00 delinquency to the end of the plan

term, and paying $6,208.00 monthly for the remaining plan term - beginning in March 2019.

           7.    Modifying the Debtor’s Plan will not prejudice the general unsecured creditors, as

they will continue to be paid in full, as provided for in the Debtor’s confirmed Plan.

           WHEREFORE, the Debtor respectfully requests this Court enter an Order Modifying

Debtor’s Plan to defer the $20,996.00 delinquency to the end of the plan term; to increase the

Debtor’s payments to the trustee to $6,208.00 for the remaining plan term; and grant any other

relief deemed appropriate and equitable.

DATED: March 13, 2019                                 Respectfully submitted,

                                                      DEANDRA L. GREEN

                                                      By: /s/ Joseph S. Davidson

                                                      Joseph S. Davidson
                                                      SULAIMAN LAW GROUP, LTD.
                                                      2500 South Highland Avenue
                                                      Suite 200
                                                      Lombard, Illinois 60148
                                                      +1 630-575-8181
                                                      jdavidson@sulaimanlaw.com
